DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12/31/2020, with respect to 112 interpretation have been fully considered and are persuasive.  The amendments to the claims address the terms interpreted under 112(f) by replacing them with terms that do not invoke 112(f).  The claim interpretation under 112(f) has been withdrawn. 

Applicant’s arguments, see page 11, filed 12/31/2020, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims address the objection with regard to sensing signal nomenclature.  The claim objection has been withdrawn. 

Applicant’s arguments, see pages 11-16, filed 12/31/2020, with respect to the 102 and 103 rejections have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, Foina fails to disclose or suggest, within the context of a base station sensing various positions of an electronic tag within a sensing area, counting residence times the electronic tag resides at the same position where the various residence times are generated by 
Overall, the amended claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 102 and 103 rejections have been withdrawn.  Claims 1-4, 6-14, and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Hughes et al. US 2014/0361928 A1 discloses a real time location system (RTLS) with multiple location technologies
Swart US 10,231,078 discloses a real-time location system using Bluetooth to analyze tag-motion history and motion-in-room status to provide a better estimate of room-level location
Good et al. US 2016/0026837 discloses using signal strength and time stamps to perform proximity detection and location tracking
Sadr et al. US 2016/0316325 A1 discloses location based surfaces for RFID and sensor networks that use a GPS system to increase coverage of tags
Hall US 2018/0256945 A1 discloses tracking sports balls including providing location and other movement data in real time
Baba et al. “Spatiotemporal Data Cleansing for Indoor RFID Tracking Data” discloses cleansing indoor RFID tracking data by taking into account temporal redundancy and spatial ambiguity

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485